— Appeal from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered July 21, 2004. The order denied the motion of defendant Orange and Rockland Utilities, Inc. seeking a change in venue and a joint trial with a related action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed in the exercise of discretion without costs and the motion is granted.
Memorandum: Orange and Rockland Utilities, Inc. (defendant) appeals from an order denying its motion seeking both a change of venue from Erie County to Rockland County and a joint trial with Harter v Orange & Rockland Util., an action commenced against the same five defendants named herein *1021involving the same underlying facts. Plaintiff was injured in an accident in the Town of Clarkstown, Rockland County. In the exercise of our discretion, we conclude that the motion should have been granted. In support of defendant’s motion herein, defendant informed Supreme Court that defendant’s motion and the cross motion of defendant United Rentals North America, Inc. seeking to change the venue of the companion case from Erie County to Rockland County previously were granted by a different justice of Supreme Court, Erie County, and that no appeal was taken from that order. Thus, we conclude that the court should have granted defendant’s motion herein in the interest of judicial economy (see generally CPLR 602 [a]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.